Opinion by
ROSSER, C.
The petition in error and transcript of the record was filed in this court November 24, 1909, and no brief has been filed by the plaintiffs in error. The peti*327tion in error should therefore be dismissed for want of prosecution. Hass v. McCampbell, 27 Okla. 290, 111 Pac. 543; Maddin v. McCormick, 27 Okla. 778, 117 Pac. 200, and cases there cited; McClelland v. Witherall, infra, 119 Pac. 205; Cox v. Rogers et al., infra, 119 Pac. 205; Bender v. Bender, infra, 119 Pac. 205.
By the Court: It is so ordered.
All the Justices concur.